DETAILED ACTION
	This is the first action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/02/2020, 06/04/2020, and 07/23/2020 have been considered by the examiner.

Drawings
The drawings are objected to because of the use of inverted commas in reference number 32’ in figs. 2 and 4 (see 37 C.F.R. 1.84(u)(2)). It is recommended to use reference numbers 32 and 32a, for example. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities:
Reference number 32’ should be amended to match the amended drawings; it is recommended to use reference numbers 32 and 32a, for example;
In paragraph [0035], “CPV 12 may navigate from CRV 12 to CRV 12” appears as if CRV should instead have reference number 14, where reference number 12 is used to refer to the charge-providing vehicle and reference number 14 is used to refer to the charge-receiving vehicle.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood (US 2014/0188699 A1), in view of Amla (US 2017/0168503 A1).

Regarding claim 1, Langgood discloses a method, comprising:
receiving, at a target vehicle, a message from a charge-providing vehicle (CPV) (In paragraphs [0013]-[0015], Langgood discloses “receiving an acceptance from the inter-vehicular charge donor, and sending an instruction to the recipient vehicle, wherein the instruction includes contact information” where the examiner understands an acceptance from an inter-vehicular charge donor to be a message from a charge-providing vehicle), the message identifying a rendezvous location (In paragraphs [0013]-[0015], Langgood discloses that, the contact information sent from the donor vehicle to the recipient vehicle may include a location to initiate charging at an overlap between their respective routes, which is selected or agreed to by the donor);
operating in a follow mode at or after the location (In paragraph [0027], Langgood discloses that the recipient and donor vehicles may establish control connections, for example, where the operator of the donor vehicle has simultaneous control over the braking systems and accelerators of both vehicles; In paragraphs [0013]-[0015], Langgood discloses determining a location to initiate charging; the control connections process begins after the charging process begins, which occurs at or after the determined location); and
receiving, at a battery, an electrical charge from the CPV (In paragraph [0019], Langgood discloses sending a signal to indicate the beginning of charging the recipient vehicle battery via a connection with the donor vehicle).

However, Amla teaches wherein the follow mode is an autonomous follow mode (In paragraphs [0036]-[0043], Amla teaches an autonomous vehicle towing system where the autonomous towing computing unit (104 or 124) output control data to the steering and powertrain control unit 127 during the towing process (follow mode)).
Amla is considered to be analogous to the claimed invention in that they both pertain to autonomously maintaining relative position between two vehicles during navigation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the towing method of Amla as an autonomous follow mode in the method of Langgood. Using autonomous control is advantageous in that the relative positions of the two vehicles can more accurately be maintained during charging, where it is understood that maintaining the relative positions is especially sensitive in a situation where the two vehicles are coupled together in order to receive and provide charging.

Regarding claim 2, the combination of Langgood and Amla discloses the method of claim 1.
Langgood discloses the method further comprising: prior to receiving the message, transmitting a charge request to the CPV (In paragraph [0013], Langgood discloses the donor vehicle “receiving, from an inter-vehicular charge recipient having a recipient vehicle, a request to arrange an inter-vehicular charge and a battery charge level for the battery of the recipient vehicle”).

Regarding claim 3, the combination of Langgood and Amla discloses the method of claim 2.
Langgood discloses wherein the request includes battery charge data (In paragraph [0013], Langgood discloses the donor vehicle “receiving, from an inter-vehicular charge recipient having a recipient vehicle, a request to arrange an inter-vehicular charge and a battery charge level for the 

Regarding claim 5, the combination of Langgood and Amla discloses the method of claim 2.
Langgood discloses wherein the request includes current location data (In paragraph [0018], Langgood discloses exchanging “data identifying the location for the at least one of the recipient vehicle and the donor vehicle”) and route data (In paragraph [0013], Langgood discloses “obtaining an anticipated route of the donor vehicle and an anticipated route of the recipient vehicle” where the routes are then compared to determine a location to initiate charging).

Regarding claim 8, the combination of Langgood and Amla discloses the method of claim 1.
Langgood discloses the method further comprising: during the mode, receiving, at a receptacle on the target vehicle (In paragraph [0025], Langgood discloses “a receptacle on the rear of the donor vehicle having a generally funnel-shaped guide”), a charge port of a robotic arm of the CPV (In paragraph [0025], Langgood discloses “a generally bullet-shaped insert on the front of the recipient vehicle” that includes conductive connections); and moving an actuator to a locked position to retain the port (In paragraph [0025], Langgood discloses that “the insertion of the insert into the receptacle locks the insert to connect the donor vehicle to the recipient vehicle”).

Regarding claim 19, the combination of Langgood and Amla discloses the method of claim 1.
Langgood discloses wherein the rendezvous location is within a predetermined geofence region within which the target vehicle receives the charge (In paragraphs [0013]-[0015], Langgood discloses that, the contact information sent from the donor vehicle to the recipient vehicle may include a location to initiate charging at an overlap between their respective routes, which is selected or agreed to by the 

Regarding claim 20, Langgood discloses a system, comprising:
a processor (In paragraph [0056], Langgood discloses that the methods and apparatuses disclosed can be implemented by computer program instructions provided to a processor; see also fig. 2 and paragraph [0035], where Langgood discloses that recipient vehicle 10 and donor vehicle 12 include a processor/transmitter/receiver 45; see also fig. 5 and paragraph [0043] where Langgood discloses an external computer 102 to embody the invention, including a processor unit 104); and
memory storing instructions executable by the processor (In paragraphs [0056]-[0057] Langgood discloses that the methods and apparatuses disclosed can be implemented by computer program instructions stored in a computer readable medium (memory); the examiner understands the processor/transmitter/receiver 45 must inherently be in contact with memory in order to function; see also fig. 5 and paragraph [0045] where Langgood discloses that the external computer 45 includes memory 136), the instructions comprising, to:
receive, at a target vehicle, a message from a charge-providing vehicle (CPV) (In paragraphs [0013]-[0015], Langgood discloses “receiving an acceptance from the inter-vehicular charge donor, and sending an instruction to the recipient vehicle, wherein the instruction includes contact information” where the examiner understands an acceptance from an inter-vehicular charge donor to be a message from a charge-providing vehicle), the message identifying at least a portion of a geofence region (In paragraphs [0013]-[0015], Langgood discloses that, the contact information sent from the donor vehicle to the recipient vehicle may include a location to initiate charging at an overlap between their respective 
operate in a follow mode within the region (In paragraph [0027], Langgood discloses that the recipient and donor vehicles may establish control connections, for example, where the operator of the donor vehicle has simultaneous control over the braking systems and accelerators of both vehicles; In paragraphs [0013]-[0015], Langgood discloses determining a location to initiate charging; the examiner understands the follow mode to be executed within at least the identified rendezvous location where the charging is initiated); and then receive, at a battery, an electrical charge from the CPV (In paragraph [0019], Langgood discloses sending a signal to indicate the beginning of charging the recipient vehicle battery via a connection with the donor vehicle).
Langgood does not explicitly discloses wherein the follow mode is an autonomous follow mode.
However, Amla teaches wherein the follow mode is an autonomous follow mode (In paragraphs [0036]-[0043], Amla teaches an autonomous vehicle towing system where the autonomous towing computing unit (104 or 124) output control data to the steering and powertrain control unit 127 during the towing process).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the towing method of Amla as an autonomous follow mode in the method of Langgood. Using autonomous control is advantageous in that the relative positions of the two vehicles can more accurately be maintained during charging, where it is understood that maintaining the relative positions is especially sensitive in a situation where the two vehicles are coupled together in order to receive and provide charging.

is rejected under 35 U.S.C. 103 as being unpatentable over Langgood and Amla, in view of Moghe (US 2019/0039470 A1).
	The combination of Langgood and Amla discloses the method of claim 3.
Langgood discloses wherein the data comprises an indication of current charge level (In paragraph [0013], Langgood discloses the donor vehicle “receiving, from an inter-vehicular charge recipient having a recipient vehicle, a request to arrange an inter-vehicular charge and a battery charge level for the battery of the recipient vehicle”).
The combination of Langgood and Amla does not explicitly disclose wherein the data comprises a battery identifier.
However, Moghe teaches wherein the data comprises a battery identifier (In paragraph [0038]-[0049], Moghe teaches a wireless power transfer system between vehicles in which a vehicle sends vehicle characteristics 302 including make/model of the vehicle to deduce its charging capabilities, or “battery specifications of vehicle 160—if the battery cannot be identified, such as when the make/model of vehicle 160 is not available”).
Moghe is considered to be analogous to the claimed invention in that they both pertain to exchanging battery identifying information between vehicles to facilitate a charging procedure. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement exchanging battery identifying information as taught by Moghe in the method of Langgood and Amla, as doing so allows the determination of “the specific charging capabilities of vehicle” as Moghe suggests in paragraphs [0038]-[0049]. This is advantageous in that better understanding the charging capabilities of the vehicles involved in the charging process can help facilitate a more complete understanding of the characteristics of the prospective charging process, for example, an estimated time to charge required or whether or not two car batteries are compatible for charging.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood and Amla, in view of Uematsu (US 2019/0351941 A1).

Regarding claim 6, the combination of Langgood and Amla discloses method of claim 1.
Langgood discloses wherein the location forms part of a stretch of roadway (In paragraph [0014], Langgood discloses that “the method may further comprise determining the amount of overlap between the anticipated route of the donor vehicle and the anticipated route of the recipient vehicle”).
Langgood does not explicitly disclose wherein the stretch of roadway has a threshold minimum curve radius.
However, Uematsu teaches wherein the stretch of roadway has a threshold minimum curve radius (In paragraph [0066], Uematsu teaches determining “that the road is straight if the radius of curvature R is greater than a curvature radius threshold value Rth”).
Uematsu is considered to be analogous to the claimed invention in that they both pertain to determining whether or not a road segment for vehicle navigation is straight. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining whether the stretch of roadway is straight (has a minimum curve radius) as taught by Uematsu with the method of Langgood and Amla. Its implementation is advantageous in that, unlike in a regular platoon or convoy, the relative positions and alignment of two vehicles which are coupled together for charging may be sensitive to the curve of a turning road, where determining a straightaway allows the alignment of the vehicles to be maintained as they drive along the route.

Regarding claim 7, the combination of Langgood, Amla, and Uematsu discloses the method of claim 6.
.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood and Amla, in view of Settele (US 2015/0210174 A1).

Regarding claim 9, the combination of Langgood and Amla discloses the method of claim 8, but does not explicitly disclose the method further comprising: based on detecting a force, torque, or strain greater than a threshold at the receptacle, moving the actuator to an unlocked position.
However, Settele teaches the method further comprising: based on detecting a force, torque, or strain (In paragraph [0011], Settele teaches a charging system for an electric vehicle that includes force detection means, having “in particular, multiple, preferably six-axis, force and/or torque sensor”) greater than a threshold at the receptacle, moving the actuator to an unlocked position (In paragraph [0027], Settele teaches that the safety coupling between the charger and vehicle disengages when a predefined force detected by the force and/or torque sensor has been exceeded”).
Settele is considered to be analogous to the claimed invention in that they both pertain to disengaging a charging apparatus for an electric vehicle in response to a force exceeding a threshold. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement disengaging the lock when there is a detected force above a predetermined threshold as taught by Settele with the method of Langgood and Amla. It is understood 

Regarding claim 10, the combination of Langgood and Amla discloses the method of claim 8, but does not explicitly disclose wherein a connector of the receptacle pivots about at least one axis.
However, Settele teaches wherein a connector of the receptacle pivots about at least one axis (In paragraph [0015], Settele teaches that “the plug can deviate in a force-regulated manner in one or more directions, or a plane perpendicular to the plug-in movement or plug-in direction” and “can deviate in a force-regulated manner about one or more axes of rotation”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a pivoting connector as taught by Settele in the method of Langgood and Amla. Doing so is advantageous as it allows the system to “compensate for an offset, or a tolerance” as Settele suggests in paragraph [0015], facilitating easier connection between the charger and vehicle.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood and Amla, in view of Bell (US 2016/0023565 A1).

Regarding claim 11, the combination of Langgood and Amla discloses the method of claim 1.
Langgood discloses the method further comprising: during the mode, receiving, a wireless charge at the target vehicle via a receptacle comprising a wireless charging coil (In paragraph [0028], Langgood discloses an embodiment in which “inductive charging is used to transfer energy from the 
Although Langgood discloses that the charging portions of the vehicles must be brought into close proximity in paragraph [0028], the combination of Langgood and Amla does not explicitly disclose wherein the wireless charge is executed via a robotic arm of the CPV.
However, Bell teaches wherein the wireless charge is executed via a robotic arm of the charge-providing entity (In paragraphs [0040]-[0042], Bell teaches a wireless vehicle charging system, where the charge delivery device 60a is connected via a coil-supporting superstructure 110 (robotic arm) that can pivot and/or translate to align the delivery device 60a with receptacle 30a).
Bell is considered to be analogous to the claimed invention in that they both pertain to maneuvering a charge-providing robotic arm to wirelessly charge an electric vehicle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a robotic arm as taught by Bell with the donor vehicle of the method of Langgood and Amla, as doing facilitates easily bringing the charging portions of the vehicle together. A robotic arm is especially advantageous in providing extra room between the bodies of the vehicles, increasing the safety of the charging process while the vehicles continue to navigate along a course.

Regarding claim 12, the combination of Langgood, Amla, and Bell discloses the method of claim 11.
Bell teaches wherein the receptacle is located on an underside of the target vehicle (In paragraph [0040], Bell teaches that “the vehicle mounted charge receptacle assembly 30a may be disposed on the vehicle underside 42”).
.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood and Amla, in view of Uchida (US 10,747,220 B2).

Regarding claim 13, the combination of Langgood and Amla discloses the method of claim 1, but does not explicitly disclose the method further comprising: prior to initiation of the mode, providing a notification to a driver within the target vehicle to handover steering control of the target vehicle to a computer.
However, Uchida teaches the method further comprising: prior to initiation of the mode, providing a notification to a driver within the target vehicle to handover steering control of the target vehicle to a computer (In fig. 5 and column 11, lines 34-60, Uchida teaches that in step S503, the passenger is notified in advance that autonomous driving control is to be started; see also column 10, lines 12-22, where Uchida teaches that the autonomous driving control includes steering).
Uchida is considered to be analogous to the claimed invention in that they both pertain to notifying a vehicle’s user of the start of autonomous control. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement notifying the user of the beginning of autonomous control in advance as taught by Uchida in the method of Langgood and Amla, where notifying a user of the switch of control modes is well known in the art, and 

	Regarding claim 16, the combination of Langgood and Amla discloses the method of claim 1, but does not explicitly disclose the method further comprising: prior to terminating the mode, providing a notification to a driver within the target vehicle to assume steering control of the target vehicle.
However, Uchida teaches the method further comprising: prior to terminating the mode, providing a notification to a driver within the target vehicle to assume steering control of the target vehicle (In fig. 8 and column 20, lines 40-64, Uchida teaches that in step S803, the passenger is notified “that the autonomous driving is to be canceled and the passenger will perform the driving operation by themselves”; the examiner understands the driving operation to encompass steering, where steering was previously controlled by the autonomous driving control).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement notifying the user of the beginning of autonomous control in advance as taught by Uchida in the method of Langgood and Amla, where notifying a user of the switch of control modes is well known in the art, and advantageous in that it facilitates a smooth transition of control and prevents surprise or panic in the user.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langgood and Amla, in view of Shah (US 2016/0280085 A1).
The combination of Langgood and Amla discloses the method of claim 1, but does not explicitly disclose in the mode, maintaining, within a first threshold, a spacing between the target vehicle and the CPV and maintaining, with a second threshold, a lateral alignment between the target vehicle and CPV.

Shah is considered to be analogous to the claimed invention in that they both pertain to maintaining a distance and alignment between a vehicle to be charged and a charging entity. It would be obvious to implement maintaining the distance and alignment within a threshold as taught by Shah with the method of Langgood and Amla, where doing so allows the vehicles to maintain their relative positions in which charging is possible. This is advantageous, where the thresholds can be used to correct alignment and/or positioning of the vehicle to enable charging, as suggested by Shah in paragraph [0026].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langgood and Amla, in view of Hu (US 2018/0143033 A1).
The combination of Langgood and Amla discloses the method of claim 1.

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the towing method of Amla as an autonomous follow mode in the method of Langgood. Using autonomous control is advantageous in that the relative positions of the two vehicles can more accurately be maintained during charging, where it is understood that maintaining the relative positions is especially sensitive in a situation where the two vehicles are coupled together in order to receive and provide charging.
The combination of Langgood and Amla does not explicitly disclose wherein the target vehicle is operating in a fully autonomous mode after the follow mode.
However, Hu teaches wherein the target vehicle is operating in a fully autonomous mode after the follow mode (In paragraph [0053], Hu teaches that the autonomous vehicles can join or leave the platoon automatically; the examiner understands that the vehicle must be operating in an autonomous mode after the platoon (follow mode) in order to leave the platoon automatically; see also paragraphs [0015]-[0016] where Hu teaches that the autonomous vehicles are operated autonomously, and may even not include a steering wheel 22 (are fully autonomous)).
Hu is considered to be analogous to the claimed invention in that they both pertain to the autonomous operation of a vehicle after disengaging from a follow mode. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement maintaining autonomous control after disengaging a follow mode as taught by Hu with the method of Langgood and Amla, where continuing to navigate at least for some period of time after disengaging the follow mode allows transition of control back to the user, for example, after the .

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Langgood and Amla, in view of Kruzelnicki (WO 2018/232341 A1).

Regarding claim 17, the combination of Langgood and Amla discloses the method of claim 1, wherein the charge is received at the battery via a direct-current fast-charging circuit.
However, Kruszelnicki teaches wherein the charge is received at the battery via a direct-current fast-charging circuit (In paragraph [0052], Kruszelnicki teaches electric vehicles configured to receive DC fast charge under various applicable charging standards; the examiner understands DC fast charge to be equivalent to receiving charge at a battery via a direct-current fast-charging circuit).
Kruszelnicki is considered to be equivalent to the claimed invention in that they both pertain to charging an electric vehicle via DC fast-charging. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement DC fast-charging as taught by Kruszelnicki in the method of Langgood and Amla, where the implementation of fast-charging would shorten the amount of time needed charge the battery of the recipient vehicle. This is especially advantageous where the recipient vehicle is receiving charge from another vehicle during transit, where a shorter charge time directly correlates with a shorter amount of physical distance the vehicles need to travel together to achieve the charge, allowing the charging method of Langgood and Amla to take place in a wider variety of situations.


However, Kruszelnicki teaches wherein the battery is a 400 Volt battery or an 800 Volt battery (In paragraph [0053], Kruszelnicki teaches that the voltage of charge being supplied to a vehicle can be adjusted to a desired level, “e.g., 400V or 800V depending on the battery voltage of the vehicle 40 being charged”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a 400V or 800V battery as taught by Kruszelnicki with the method of Langgood and Amla, where 400V and 800V electric car batteries are commonplace in the art. Their implementation is advantageous in that it allows compatibility with a larger number of electronics, infrastructure, and other vehicles. An 800V battery specifically would be advantageous, for example, in facilitating fast charging times between vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma (US 11,091,053 B2) teaches a main vehicle which can dispatch sub vehicles to charge electric vehicles from which a request is received.
Ricci (US 10,532,663 B2) teaches charging an electric vehicle via and emergency charging vehicle 1200 or aerial charging vehicle 1500.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665